Opinion issued November 5, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00828-CR
                               NO. 01-19-00829-CR
                            ———————————
               IN RE WALTER ALEXANDER CRUZ, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Relator, Walter Alexander Cruz, has filed a “Petition for Writ of Habeas

Corpus for Bond Reduction,” contending that he is being unlawfully confined and

restrained and the required bail is excessive.1 Relator seeks issuance of a writ of


1
      No record was filed with the petition. The underlying cases are The State of Texas
      v. Walter Alexander Cruz, cause numbers 1624578 and 1625896, pending in the
      176th District Court of Harris County, Texas, the Honorable Nikita V. Harmon
      presiding. Relator’s petition is for both cases.
habeas corpus and an order discharging him from custody, or a reduction in the

amount of the bond.

      This Court does not have “original habeas corpus jurisdiction of a bail issue”

in a criminal case. Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—Amarillo

2009, no pet.) (citing TEX. GOV’T CODE ANN. § 22.221(d)); Ex parte Enriquez, 2
S.W.3d 362, 363 & n.1 (Tex. App.—Waco 1999, orig. proceeding) (mem. op.));

see Ex parte Barnes, No. 03-13-00429-CV, 2013 WL 3723333, at *1 (Tex. App.—

Austin July 12, 2013, orig. proceeding) (mem. op.) (dismissing for want of

jurisdiction application for writ of habeas corpus seeking release or reduction in

appeal bond when relator was convicted of felony offense of aggravated assault).

In criminal matters, our habeas corpus jurisdiction is appellate only, and we do not

have original habeas corpus jurisdiction. Ex parte Denby, 627 S.W.2d 435, 435

(Tex. App.—Houston [1st Dist.] 1981, orig. proceeding); see also Chavez v. State,

132 S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.) (citing TEX.

GOV’T CODE ANN. § 22.221) (“A court of appeals does not have original habeas

corpus jurisdiction in felony cases.”)

      Accordingly, we dismiss the petition for want of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Kelly, Hightower, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).


                                           2